DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2017/0047256 to Cheng et al (hereinafter Cheng) in view of US PG Pub 2020/0006160 to Lin et al (hereinafter Lin).
Regarding Claim 9, Cheng discloses a fork-sheet semiconductor device comprising:
a first-type source/drain region (Fig. 11B, 801) on a substrate and a second-type source/drain region (801, see below) on the substrate and separated from the first-type source/drain region by an insulator pillar (central 601);

a first-type contact portion (1102) extending vertically from the first metal portion and an opposing second-type contact portion (1102) extending vertically from the second metal portion.

Cheng does not explicitly disclose the source/drain regions to comprise different “types”, implying p-type and n-type.
Lin discloses a finFET arrangement wherein source/drain regions 214 (Fig. 13A) comprise first-type regions and source/drain regions 216 comprise second-type regions [0022]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Cheng such that the source/drain regions comprised different “types”. Forming both n-type and p-type regions allows for the formation of a CMOS device which is a common switching device used in circuits. 

Cheng does not explicitly disclose a first upper interconnect structure that contacts the first-type contact portion and a second upper interconnect structure that contacts the second-type contact portion.
Lin discloses upper interconnect structures (292, Fig. 14A) which contact source/drain contact portions (256).


Regarding Claim 10, the combination of Cheng and Lin makes obvious the fork-sheet semiconductor device of Claim 9, wherein each of the first- type contact portion and the second-type contact portion extends along a first direction to define a contact width (Examiner considers the width of an epitaxial layer 801 to be a contact width) and a second direction orthogonal to the first direction to define a contact height (Examiner considers the height of an epitaxial layer 801 to be a contact height), and wherein a distance separating the first-type contact portion from the second-type contact portion is greater than the contact width (Fig. 11B).
While Cheng does not explicitly disclose the measurements of the contact width and the distance across pillar 601 is, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed a wide distance separating the contact portions to provide electrical isolation and prevent parasitic capacitance. 

Regarding Claim 11, the combination of Cheng and Lin makes obvious the fork-sheet semiconductor device of Claim 9 but does not disclose wherein the insulator pillar extends above an upper surface of the first and second metal portions. However, absent any unexpected results by Applicant, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the insulator pillar of Cheng to extend higher than the first and second metal portions for numerous reasons such as providing electrical isolation between the upper metallization layers taught by Lin.

Regarding Claim 12, the combination of Cheng and Lin makes obvious the fork-sheet semiconductor device of Claim 10, wherein each of the first upper interconnect structure and the second upper interconnect structure extends along the first direction to define an upper contact width and the second direction define an upper contact height (Lin, Fig. 13A). Absent any unexpected results by Applicant, it would have been obvious for a second distance separating the first upper interconnect structure from the second upper interconnect structure be greater than the upper contact width to provide greater electrical isolation between the first and second upper interconnect structures. 

Regarding Claim 15, Cheng discloses a fork-sheet semiconductor device comprising:
a first-type source/drain region (801, Fig. 11B) on a substrate and a second-type source/drain region (801, see below) on the substrate and separated from the first-type source/drain region by an insulator pillar (central 601);
a first silicide layer (1101; [0061]) that completely coats a first upper surface and a first exposed sidewall the first-type source/drain region and a second silicide layer that completely coats a second upper surface and a second exposed sidewall the second-type source/drain region (Fig. 11B), the first and second silicide layers separated from one another by the insulator pillar that is interposed therebetween (Fig. 11B);
a wrap-around contact (1102) including a first metal portion completely covering the first silicide layer and a second metal portion completely covering the second silicide layer.

Cheng does not explicitly disclose the source/drain regions to comprise different “types”, implying p-type and n-type.
Lin discloses a finFET arrangement wherein source/drain regions 214 (Fig. 13A) comprise first-type regions and source/drain regions 216 comprise second-type regions [0022]. 


Cheng does not disclose a first-type contact portion extending vertically from the first metal portion and an opposing second-type contact portion extending vertically from the second metal portion; and a first upper interconnect structure that contacts the first-type contact portion and a second upper interconnect structure that contacts the second-type contact portion.
Lin discloses upper interconnect structures (292, Fig. 14A) which include contact portions (292) extending vertically from a metal portion (256) and first upper interconnect structures (293) that contact the contact portions.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included contact portions and upper interconnect structure for both the first and second metal portions, in the device of Cheng. Upper levels of metallization are common in the art for providing signals to and from semiconductor devices.

Regarding Claim 16, the combination of Cheng and Lin makes obvious the fork-sheet semiconductor device of Claim 15, wherein each of the first-type contact portion and the second-type contact portion (Lin, 292) extends along a first direction to define a contact width and a second direction orthogonal to the first direction to define a contact height Lin, Fig. 13A). In a combination of the references, it would have been obvious for a distance separating the first-type contact portion from the second-type contact portion to be greater than the contact width to provide electrical isolation between the contact structures. 

Regarding Claim 17, the combination of Cheng and Lin makes obvious the fork-sheet semiconductor device of Claim 15 but does not disclose wherein the insulator pillar extends above an upper surface of the first and second metal portions. However, absent any unexpected results by Applicant, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the insulator pillar of Cheng to extend higher than the first and second metal portions for numerous reasons such as providing increased electrical isolation between the upper metallization layers taught by Lin.

Regarding Claim 18, the combination of Cheng and Lin makes obvious the fork-sheet semiconductor device of Claim 15, wherein the first and second upper interconnect structures are between the top portion of gate electrode included in gate structures of the fork-sheet semiconductor device since source/drain contacts contacting source/drain regions for multiple gate structures would result in having interconnect structures between top portions of the gate electrodes. Having multiple gates for a series of fins is common in the art. The source drain regions for these multiple gates are at the ends of the fins and between gate electrodes of the array of gates. Contacts to those regions would also result in being at the ends of the fins and between gate electrodes. 

Regarding Claim 19, the combination of Cheng and Lin makes obvious the fork-sheet semiconductor device of claim 16, wherein each of the first upper interconnect structure and the second upper interconnect structure (Lin 292) extends along the first direction to define an upper contact width and the second direction define an upper contact height, and wherein a second distance separating the first upper interconnect structure from the second upper interconnect structure is greater than the upper contact width. In a combination of the references, it would have been obvious for a distance .


Allowable Subject Matter
Claims 1-8 are allowed.
Claims 13, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 1 recites a method of forming fork-sheet semiconductor device comprising:
forming a first-type source/drain region and a second-type source/drain region separated from the first-type source/drain region by an insulator pillar;
depositing a metal coating that encapsulates the first-type source/drain region, the second-type source/drain region, and the insulator pillar;
recessing the metal coating to form an inter-contact trench that defines a first-type contact portion and an opposing second-type contact portion separated from the first-type contact portion by the insulator pillar; and
forming a first upper interconnect structure on the first-type contact portion and a second upper interconnect structure on the second-type contact portion, the second upper interconnect structure electrically isolated from the first upper interconnect structure.

While the references of record disclose a similar structure to that formed by Applicant’s method, they do not arrive at the device using the method claimed by Applicant. The method is not an obvious modification of the references. A search of other, relevant references in the art does not show 

Claims 13 and 20 requires the fork-sheet semiconductor device of Claim 12, wherein the first and second metal portions extend along the first direction to define a metal coating width, and wherein the upper contact width is greater than the contact width of the first-type contact portion and the second-type contact portion. It is not apparent, from the references of record, that the upper contact width be greater than the contact width of the first and second type contact portions. In combination with Claims 12, 10 and 9, the structure claimed by Applicant is not an obvious modification of the references. A search of other, relevant references in the art does not show Applicant’s full structure to be anticipated or obvious. Claim 14 depends on Claim 13 and is allowable for at least the reasons above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818